UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2129



BRIAN E. PELTIER,

                                               Plaintiff - Appellant,

          versus


GREYHOUND LINES, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-00-1726-2-18AJ)


Submitted:   December 28, 2001             Decided:   January 18, 2002


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian E. Peltier, Appellant Pro Se. Stephen Lynwood Brown, YOUNG,
CLEMENT, RIVERS & TISDALE, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian E. Peltier appeals the district court’s order granting

summary judgment to his former employer in his civil action in

which he alleged violations of the Americans with Disabilities Act

and the Family Medical Leave Act.   We have reviewed the record and

the district court’s opinion accepting the magistrate judge’s re-

port and recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.   See Peltier v.

Greyhound Lines, Inc., No. CA-00-1726-2-18AJ (D.S.C. Aug. 7, 2001).

We also deny Peltier’s motion for formal briefing.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2